Bijur, J.
Plaintiff sues to recover damages by reason of the false and fraudulent representation of defendants, his uncles, under the following circumstances:
Having been an orphan from childhood, he resided with one or both uncles whenever he was not traveling outside of the city as an usher in a circus. He was inexperienced in business. On one of his returns to this city, when he was twenty-two years of age, he sought from defendants his share in the estate of his grandfather — the father of the *179defendants. They told him that his interest was one-twelfth in certain houses, and that it was worth only $300, and that if he did not take that he would not get anything, whereupon he deeded his interest to one of them for that amount. Subsequently he learned that the property was worth some $10,000 and that even its assessed valuation at the time he made the transfer was $7,800.
The learned trial justice appears to have dismissed the complaint on the theory that a representation as to value is merely an opinion. But, under the circumstances disclosed by plaintiffs testimony, the defendants’ statements were not of an opinion but of a fact. The value of the property, in reference to which the representation was made, was peculiarly within the knowledge of the defendants, and the relationship of the parties was such.that the plaint-iif had the right to trust and confide in the statements of the defendants. Simar v. Canaday, 53 N. Y. 298; Daiker v. Strelinger, 28 App. Div. 220.
Furthermore, plaintiffs inexperience and his relations to his uncles, as shown by his undisputed evidence, warranted his making no further inquiries in the matter. Eaton v. Avery, 83 N. Y. 31, 39; Clark v. Rankin, 46 Barb. 570, 575; 20 Cyc. 126; Hall v. Perkins, 3 Wend. 627.
Seabury and Guy, JJ., concur.
Judgment reversed and new trial granted, with costs to appellant to abide event.